Citation Nr: 0531897	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  96-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for a chronic skin 
disorder of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
October 1988, and from January 1989 to September 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the New York, New 
York Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for residuals of a right ankle sprain and 
a skin condition of the scalp.  In June 1999, and again in 
October 2003, the Board remanded the case for procedural and 
evidentiary development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A sprain of the right ankle during service in 1988 
resolved, without residual pathology.

3.  Tenderness and limitation of motion of the right ankle 
found on examination many years after service are not 
attributable to the sprain during service in 1988.

4.  No skin disorder was found on the veteran's scalp at the 
time of the veteran's service enlistment examination.

5.  The veteran had a skin disorder, with pustules, itching, 
and alopecia, on his scalp during his active service.

6.  A chronic skin disorder on the veteran's scalp continued 
after the veteran's service.


CONCLUSIONS OF LAW

1.  No chronic disability of the right ankle was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  The veteran's scalp is presumed to have been in sound 
condition, without any skin disorder, at entry into service.  
38 U.S.C.A. §§ 1111, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.304(b), 3.306 (2005).

3.  A chronic skin disorder of the scalp was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in February 
2003 fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  The Court stated that it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  The Court has also 
indicated that the lack of full notice prior to the initial 
decision may be corrected, and any error as to when notice 
was provided may be harmless, if the veteran is provided a 
meaningful opportunity to participate in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, VA sent the veteran notice in accordance with 
the VCAA in February 2003, after the initial adverse rating 
decision of July 2004.  VA followed proper procedures, 
however, in subsequent actions.  The Board remanded the case 
in June 1999 and October 2003.  The RO provided the required 
notice in February 2003.  The veteran has had a meaningful 
opportunity to participate in the processing of his claim.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the case.

Right Ankle Disability

The veteran is seeking service connection for disability 
residual to a right ankle sprain that occurred during 
service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran had a medical examination in August 1985 for 
entry into his first period of service.  At that time, he was 
noted to have pes planus, but no abnormality of the ankles 
was noted.  

In January 1988, the veteran was seen for an injury of the 
right ankle sustained while playing basketball.  The examiner 
noted tenderness and marked swelling.  No fracture was 
visible on x-ray.  The examiner's assessment was a sprain of 
the ankle.  A cast was placed on the ankle, and the veteran 
was provided with crutches and instructed to avoid bearing 
weight on the ankle.  Approximately three weeks after the 
injury, the ankle had no swelling, but still had slight 
tenderness.  The treating practitioner indicated that the 
veteran could walk on the ankle, but should not run or play 
sports for two more weeks.

No disorder of the right ankle was noted when the veteran was 
examined in October 1988 for separation from his first period 
of service, in December 1988 for entry into his second period 
of service, and in August 1990 for separation from his second 
period of service.

On VA medical examination in August 1995, the veteran 
reported having ongoing dull right ankle pain since a sprain 
of that ankle during service.  He indicated that his right 
ankle would give out and become numb when he played 
basketball.  On examination, the veteran's gait was normal, 
and his right ankle functioned normally in standing, 
squatting, supination, pronation, and rising on toes and 
heels.  The ranges of motion of the right ankle were normal.  
The examiner's impression was history of right ankle sprain 
with chronic right ankle pain, rule out degenerative joint 
disease of the ankle.  On x-ray in September 1995, the right 
ankle appeared unremarkable.

In March 1999, the veteran had a hearing at the RO before a 
Veterans Law Judge.  He reported that he had experienced 
problems with his right ankle since the sprain in service.  
He indicated that he had received VA treatment in 1992 to 
1994 for problems with the ankle, including swelling.  He 
stated that he continued to have episodes of swelling of the 
ankle, and that it was difficult to walk during those 
episodes.

On VA examination in March 2005, the veteran reported that 
his right ankle occasionally popped.  He denied weakness, 
swelling, or instability of the ankle.  He stated that he had 
trouble with the ankle with activity that required twisting 
of the ankle, or with lifting something very heavy.  He did 
not report any difficulty in his right ankle with standing, 
walking, kneeling, squatting, stooping, or climbing one 
flight of stairs.  He stated that he had increased discomfort 
in his right ankle with cold weather or with prolonged 
walking.

The examiner observed that the veteran had a normal gait, and 
no swelling, crepitus, or deformity of the right ankle.  The 
right heel and ankle had some tenderness to palpation.  There 
was no evidence of instability of the ankle.  The ranges of 
motion of the ankle were as follows: dorsiflexion to 10 
degrees out of a normal range of 20 degrees, plantar flexion 
to 35 degrees out of a normal range of 45 degrees, inversion 
to 20 degrees out of a normal range of 30 degrees, and 
eversion to 10 degrees out of a normal range of 20 degrees.  
The ranges of motion were not further reduced after 
repetitive activity.  The veteran was able to toe and heel 
walk.  X-rays of the ankle were normal.  The examiner 
concluded that the veteran's right ankle was normal on 
examination.  In a July 2005 addendum, the examiner wrote, 
"It is my opinion that it is at least as likely as not that 
this veteran does not have any impairment of his ankle which 
could be attributed to his period of active service."

Service medical records show that the sprain of the veteran's 
right ankle in service in January 1988 remained symptomatic 
for several weeks.  The absence of evidence of ongoing ankle 
problems in service examinations in the later part of 1988 
and in 1990, however, tends to indicate that the 1988 sprain 
did not produce chronic and continuous symptoms.  The lack of 
continuity of right ankle problems is reinforced by the 
absence of objective findings of ankle dysfunction on VA 
examination in 1995.

On examination in 2005, the right ankle symptoms that the 
veteran reported were fairly minor.  The examiner did find 
some tenderness and some limitation of motion of the ankle, 
but the examiner indicated that the condition of the ankle 
was mainly or nearly normal.  The examiner used somewhat 
indirect phrasing in providing an opinion, but he basically 
declined to link any current dysfunction of the ankle to the 
sprain during service.  The claims file does not contain any 
medical finding or opinion supporting a link between the 
sprain and any current disability.  The Board finds that the 
preponderance of the evidence is against service connection 
for a right ankle disability.

Skin Disorder of the Scalp

The veteran essentially contends that a skin disorder on his 
scalp was incurred or aggravated in service.

The report of the August 1985 examination of the veteran, for 
entry into his first period of service, does not contain any 
notation of abnormality of the scalp, head, or skin.  The 
veteran's service records indicate that he entered active 
duty on November 4, 1985.  Service medical records from 
November 7, 1985, reflect that the veteran was noted to have 
a rash on his scalp.  From late 1985 through 1988, the 
veteran had multiple consultations to evaluate and treat a 
skin disorder on his scalp.

The veteran reported having pustules on his scalp, with 
itching, bleeding, and hair loss.  Examiners noted pustules, 
scarring, and hair thinning and loss.  A fungal culture was 
negative.  Physicians performed biopsies on two occasions.  
Physicians listed a number of impressions, including scarring 
alopecia, folliculitis, benign keratosis, and folliculitis 
declavans.  Outpatient treatment records from December 1985 
contain notations that the veteran reported a two year 
history of a rash on his scalp.  Treatment notes from January 
1987 reflect the veteran's report that his folliculitis had 
been worse for one year.  Folliculitis in the occipital 
region was noted on the examination of the veteran in October 
1988, at separation from his first period of service.

On VA examination in August 1995, the veteran reported a 
history of a scalp disorder since 1985.  The examiner 
observed that the veteran's scalp had a few bumps, and had 
scarring.  The examiner's diagnosis was scarring alopecia 
secondary to folliculitis.

In February 1996, the veteran's fiancee wrote that she had 
observed pustules on the back of the veteran's head 
continuously since 1990.

In his March 1999 Board hearing, the veteran indicated that, 
prior to service, he had only experienced itching of his 
scalp, and had not received any treatment for any condition 
of the scalp.  When he received a haircut on entry into 
service, he stated, a problem on his scalp flared up, and 
continued through service and after service.  He reported 
that he applied coal tar to stop the rash and bleeding on his 
scalp, and that the symptoms intermittently decreased and 
flared up.

Notes in the claims file reflect that the veteran did not 
report for a VA dermatology examination that was scheduled in 
April 2005.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  The presumption that the veteran was in 
sound condition at entry into service may be rebutted by 
clear and unmistakable evidence that the disability existed 
prior to service, and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

On the report of the August 1985 service enlistment 
examination, the examiner marked that the veteran's scalp, 
head, and skin were in normal condition.  Although a rash was 
noted on the veteran's scalp only a few days after he entered 
service, no such condition was reported in an entrance 
examination report.  Therefore, the presumption of soundness 
applies.

Under certain circumstances, the presumption of sound 
condition may be rebutted.  The observation of a rash only a 
few days into service is fairly strong evidence that the rash 
was also present before the first day of service.  There is 
some evidence, however, that the veteran's scalp disorder may 
have been aggravated by service.

Aggravation is presumed when a disability increases in 
severity during service.  38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service.  Whether the disability 
increased in severity during service is to be considered 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

During service, in 1987, the veteran reported that the scalp 
disorder had worsened over the preceding year.  In his 1999 
Board hearing, the veteran indicated that some symptoms were 
present on his scalp before service, but that a more serious 
condition that required treatment developed soon after he 
entered service.  The veteran is competent to describe and 
recall the history of his symptoms and treatment.  Thus, 
there is some evidence supporting a finding that the scalp 
disorder worsened during service, and the record does not 
contain clear and unmistakable evidence that the veteran's 
scalp disorder was not aggravated by service.

As there is not clear and unmistakable evidence that the 
veteran's scalp disorder was not aggravated by service, the 
presumption that his scalp was in sound condition at entry 
into service is not rebutted.  For purposes of this appeal, 
the Board must presume that the veteran did not have a scalp 
disorder when he entered service.

The veteran had a scalp disorder during his first period of 
service, and that condition remained present at the end of 
the first period of service.  The records from the veteran's 
second period of service are silent as to the condition of 
the veteran's scalp.  The veteran has reported that the scalp 
disorder has continued since service.  The 1995 VA 
examination findings and the 1996 statement of the veteran's 
fiancee provide supporting evidence of that continuity.  The 
evidence shows that the veteran had a skin disorder on his 
scalp during service that has continued through the present.  
Therefore, the record warrants a grant of service connection 
of the scalp disorder as incurred in service.




ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a chronic skin disorder 
of the scalp is granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


